          Case 4:19-cv-00339-JAS Document 20 Filed 12/18/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Ramon Ponce,                                     No. CV-19-00339-TUC-JAS
10                 Plaintiff,                         ORDER
11   v.
12   Tucson Federal Credit Union,
13                 Defendant.
14
15           Plaintiff, RAMON PONCE (“Plaintiff”), by and through his attorneys, Sulaiman
16   Law Group, Ltd., having filed with this Court his Agreed Stipulation of Dismissal

17   without Prejudice (Doc. 19) and the Court having reviewed same, now finds that this
18   matter should be dismissed.

19           IT IS ORDERED that the stipulation (Doc. 19) is granted and the above cause of

20   action is hereby dismissed, without prejudice.
21           IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment and
22   close this case.

23           Dated this 18th day of December, 2019.

24
25
26
27
28
